Case 1:20-cv-01006-GHW Document 128-9 Filed 07/23/21 Page 1 of 4




                  EXHIBIT "I"
                  Case 1:20-cv-01006-GHW Document 128-9 Filed 07/23/21 Page 2 of 4

IFILED :    APPELLATE          DIVISION       -   1ST DEPT     05/13/2021       09:21     AMI          2020-03976

NYSCEF   DOC.   NO.   11      Supreme Court ot tyz                    of    sto ^o^^ived nyscef: 05/13/2021

                           Appellate Bfotatott, Jftr$t 3Tutrtctal 5Bepartment

            Gische, J.P., Kapnick, Oing, Singh, JJ.


            13814            Whitestone Construction Corp.,                 Index No. 654109/19
                                    Plaintiff-Appellant,                    Case No. 2020-03976


                                           -against-
                                                                                                              S.7 6

NY                           F.J. Sciame Construction Co. Inc.,                                              '021

                                   Defendant-Respondent.




            Goetz Fitzpatrick LLP, New York (Gary M. Kushner of counsel), for appellant.


            Zetlin & De Chiara LLP, New York (James J. Terry of counsel), for respondent.




                      Order, Supreme Court, New York County (Melissa A. Crane, J.), entered July 10,

            2020, which, insofar as appealed from as limited by the briefs, granted defendant's

           motion pursuant to CPLR 3211(a)(1) to dismiss the cause of action for breach of the

           implied covenant of good faith and fair dealing, unanimously reversed, on the law, with

           costs, and the motion denied.

                      Plaintiff is a subcontractor and defendant is the construction manager on a

           construction project undertaken for the City University of New York, run under the

           auspices of the project's owner, City University Construction Fund (CUCF). The parties'

           contract contains an alternative dispute resolution clause (ADR). When there were

           changes to the scope of work contained in the original construction documents,

           defendant was required to consider a proposed change order (PCO) for plaintiff to

           perform the extra work, and then either approve or reject it. If defendant rejected the

           PCO, then plaintiffs exclusive remedy was to send a Notice of Dispute to defendant, who
       Case 1:20-cv-01006-GHW Document 128-9 Filed 07/23/21 Page 3 of 4




was obligated to convey the Notice to CUCF. CUCF would then resolve the dispute. If

CUCF ruled against plaintiff then plaintiff could seek review pursuant to CPLR article

78.


        Plaintiff alleges that defendant violated the covenant of good faith and fair

dealing implied in their contract by failing to act on certain PCOs, and unreasonably

delaying action on others. Plaintiff argues that defendant's actions prevented CUCF

from acting on plaintiffs PCO, which effectively denied plaintiffs their contractual

rights of review (see Van Valkenburg, Nooger & Neville v Hayden Publ. Co., 39 NY2d

34, 45 [1972], cert denied 409 US 875 [1972]). Ultimately plaintiffs argument is that

defendant's actions frustrated its ability to utilize ADR provided under the contract.

        While acknowledging that every contract, including this one, has an implicit duty

of good faith and fair dealing, defendant argues that a dispute based upon a breach of

that implicit duty must be resolved under the broad and exclusive ADR provisions.

Defendant argues the claims may not be asserted in this plenary action. Although the

ADR provision expressly covers disputes regarding the construction manager's duties, it

is not sufficiently clear and explicit to cover a claim that the construction manager's

actions frustrating access to ADR must be resolved by the very procedure the

construction manager maybe frustrating (see Navillus Tile Inc. v Bovis Lend Lease

LMB, Inc., 74 AD3d 1299 [2d Dept 2010]).

      Defendant also seeks dismissal of the complaint based upon documentary evidence.

The change logs and emails submitted by defendant for the purpose of refuting

plaintiffs allegations as to defendant's bad faith frustration of the contractual

alternative dispute resolution procedures, however, do not qualify as documentary

evidence properly considered on this motion to dismiss, because they do not contain



                                             2
     Case 1:20-cv-01006-GHW Document 128-9 Filed 07/23/21 Page 4 of 4




facts that are essentially undeniable (CPLR32ii[a][i]; see Amsterdam Hospitality

Group, LLC v Marshall-Alan Assoc., Inc., 120 AD3d 431 [1st Dept 2014]). Moreover, the

documents, which relate to some but not all, of the PCOs do not utterly refute plaintiffs

claims (Goshen v Mutual Life Ins. Co. ofN.Y., 98 NY2d 314, 326 [2002]). Thus,

defendant failed to conclusively demonstrate, as matter of law, that it did not frustrate

the purpose of the dispute resolution process.




                THIS CONSTITUTES THE DECISION AND ORDER
      OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.


                                   ENTERED: May 13, 2021




                                                      Susanna Molina Rojas
                                                        Clerk of the Court




                                            3
